Case 2:17-cv-11417-MAG-SDD
              Case: 18-1139 Document:
                             ECF No. 24
                                      39 filed
                                             Filed:
                                                06/12/19
                                                    06/12/2019
                                                           PageID.913
                                                                 Page: 1Page 1 of 2




                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                100 EAST FIFTH STREET, ROOM 540
   Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE                Tel. (513) 564-7000
       Clerk                       CINCINNATI, OHIO 45202-3988              www.ca6.uscourts.gov




                                                 Filed: June 12, 2019




Mr. David J. Weaver
U.S. District Court
for the Eastern District of Michigan
231 W. Lafayette Boulevard
Fifth Floor Theodore Levin U.S. Courthouse
Detroit, MI 48226-0000

                     Re: Case No. 18-1139, Tollbrook, LLC v. City of Troy
                         Originating Case No. : 2:17-cv-11417

Dear Clerk,

   Enclosed is a copy of the mandate filed in this case.

                                                 Sincerely yours,

                                                 s/Robin L. Johnson
                                                 Case Manager
                                                 Direct Dial No. 513-564-7039

cc: Ms. Lori Grigg Bluhm
    Ms. Julie Quinlan Dufrane
    Mr. Richard E. Rassel III

Enclosure
Case 2:17-cv-11417-MAG-SDD
              Case: 18-1139 Document:
                             ECF No. 24
                                      39 filed
                                             Filed:
                                                06/12/19
                                                    06/12/2019
                                                           PageID.914
                                                                 Page: 2Page 2 of 2



                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT

                                           ________________

                                              No: 18-1139
                                           ________________

                                                                      Filed: June 12, 2019

TOLLBROOK, LLC

                Plaintiff - Appellant

v.

CITY OF TROY

                Defendant - Appellee



                                            MANDATE

     Pursuant to the court's disposition that was filed 05/21/2019 the mandate for this case hereby

issues today.



COSTS: None
